Citation Nr: 0010269	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than August 6, 1996, 
for the grant of service connection for arteriosclerotic 
heart disease with myocardial infarction, angina and 
hypertension, including based on a claim of clear and 
unmistakable error (CUE) in a January 1996 Board decision.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1957, and from November 1957 to May 1974.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the veteran is unrepresented in this 
case as he revoked his prior appointment of the Disabled 
American Veterans by a letter received in September 1999, and 
has not appointed a new representative. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a January 1996 decision, the Board denied entitlement 
to service connection for cardiovascular disease, including 
hypertension, angina and a myocardial infarction.  

3.  A reopened claim of service connection for a heart 
disease was received on August 6, 1996.

4.  In a June 1997 rating decision, the RO granted service 
connection for arteriosclerotic heart disease with myocardial 
infarction, angina and hypertension, evaluated as 60 percent 
disabling from August 6, 1996.  

5.  In November 1997, the United States Court of Appeals for 
Veterans Claims (Court) (formerly known as the United States 
Court of Veterans Appeal) affirmed the Board's January 1996 
decision.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 6, 
1996, for the grant of service connection for 
arteriosclerotic heart disease with myocardial infarction, 
angina and hypertension have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 
(1999).

2.  There is no legal entitlement under the law for review of 
the Board's January 1996 decision on the basis of CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. § 20.1400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

A historical review of the record shows that a Board decision 
in January 1996 denied service connection for cardiovascular 
disease, including hypertension, angina and a myocardial 
infarction.  The evidence of record at that time included the 
veteran's service medical records, which showed elevated 
blood pressure readings, as well as post-service private and 
VA clinical records, which contained diagnoses of unstable 
angina (April 1992), myocardial infarction (May 1993) and 
hypertension (May 1993).  

On August 6, 1996, the RO received a statement from the 
veteran's representative which was construed as an attempt to 
reopen the claim for service connection for cardiovascular 
disease.  Attached was a statement from Dr. D.P., dated June 
26, 1999, wherein the physician opined that the veteran's 
high blood pressure had its onset in service.  

In a June 1997 rating decision, the RO granted service 
connection for arteriosclerotic heart disease with myocardial 
infarction, angina and hypertension, evaluated as 60 percent 
disabling from August 6, 1996.  

In November 1997, the Court affirmed the Board's January 1996 
decision.  

Pertinent Laws and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1999).

Pursuant to 38 U.S.C.A. § 7104(b) (West 1991), when a claim 
is denied by a decision of the Board, the claim may not be 
considered based upon the same factual basis, except as 
provided in Section 5108 of Title 38.  Under 38 U.S.C.A. 
§ 5108 (West 1991), VA is required to reopen and readjudicate 
a claim when "new and material evidence" is presented or 
secured with respect to the claim.  

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by regulation which provides that the effective date for 
compensation will be the date of the receipt of the claim or 
the date the entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  

The effective date of an award of disability compensation 
based upon a claim reopened after final disallowance shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(r).  The effective date of grant of benefits based upon 
new and material evidence, other than service department 
records, following final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

The provisions of 38 C.F.R. § 3.155(a) (1999) for informal 
claims provide that any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by the VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

Analysis

As noted above, the Board denied service connection for 
cardiovascular disease, including hypertension, angina and a 
myocardial infarction in January 1996.  That decision is 
final.  38 U.S.C.A. § 7104.  

The veteran contends that the effective date for the award of 
service connection for arteriosclerotic heart disease with 
myocardial infarction, angina and hypertension should be June 
1, 1974, the day following separation from service.  
Importantly, his contention overlooks the provisions of 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(q)(1)(ii), which 
provide that the effective date of the grant of benefits 
based on new and material evidence following a final 
disallowance (as in this case, because of the Board's January 
1996 decision denying service connection for cardiovascular 
disease, including hypertension, angina and a myocardial 
infarction) shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  

The claims file shows that on August 6, 1996, the RO received 
a statement from the veteran's representative in which he 
essentially requested reopening of the claim, and a statement 
from a private physician, dated June 26, 1996, wherein the 
physician rendered an opinion that the veteran's high blood 
pressure had its onset in service.  Based on this evidence, 
the RO, in June 1997, reopened the claim, based on new and 
material evidence, and granted service connection and a 60 
percent rating for arteriosclerotic heart disease with 
myocardial infarction, angina and hypertension, effective 
August 6, 1996.  As the January 1996 Board decision denying 
service connection for cardiovascular disease is final, it 
follows that service connection for arteriosclerotic heart 
disease with myocardial infarction, angina and hypertension 
may only be granted from the date of receipt of the reopened 
claim.  In this case, the veteran's reopened claim for 
service connection was received on August 6, 1996.  As such, 
disability compensation may not be paid from a date prior 
thereto.  

In addition, the Board finds no evidence submitted subsequent 
to its January 1996 denial that would meet the requirements 
for an informal claim as set forth in 38 C.F.R. § 3.155.  
Overall, the preponderance of the evidence is negative and 
against the grant of entitlement to an effective date earlier 
than August 6, 1996, for the grant of service connection for 
arteriosclerotic heart disease with myocardial infarction, 
angina and hypertension.  38 U.S.C.A. § 5107.

The Board notes that the veteran has challenged the Board's 
January 1996 decision on the grounds of CUE.  In this regard, 
the Board notes that pursuant to 38 C.F.R. § 20.1400(b)(1), 
all final decisions of the Board are subject to review on the 
basis of an allegation of CUE, except those that have been 
appealed to and decided by a Court of competent jurisdiction.  
In plain language, this means that once the Board's decision 
of January 1996 was subject to review on appeal by the Court, 
there is no legal entitlement to review of the Board's 
decision on the basis of CUE.  Accordingly, the request to 
find CUE in the January 1996 Board decision is denied.



ORDER

An effective date earlier than August 6, 1996, for the grant 
of service connection for arteriosclerotic heart disease with 
myocardial infarction, angina and hypertension, including 
based on a claim of CUE in a January 1996 Board decision, is 
denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


